I 
feel very honoured to be the emissary of the Honduran 
people, who send to all at this General Assembly 
brotherly, warm and effusive greetings on the occasion 
of the sixty-first session of the Assembly. 
 We come here today before the representatives of 
the nations of the world to merge the larger part of our 
dreams and hopes in order, together, to achieve the 
greatest goals for world peace. Our high aspirations, 
along with the worthiness of the members of the 
Assembly, are part of humanity’s common purpose of 
attaining international law and justice. 
 But we also have to recognize that there are 
things that are difficult to understand in an 
environment that is supposed to be conducive to peace 
and development: the contrast we see among different 
latitudes of the Earth; the immense needs of peoples; 
the contrast of poverty; drums of war that resound 
everywhere; nuclear threats; cruel situations for nations 
and peoples. 
 Rather than narrowing, social divides have grown 
wider in recent decades. Morality is not being 
combined with economy or science. Morality is 
moving away from the principles and values of a just 
and true God. That is why our presence in this 
important Assembly is needed to focus clearly on the 
fact that humanity needs to seek its objectives 
according to healthy principles that will dignify our 
peoples. 
 When the last half of the twentieth century came 
to an end, we sincerely believed that we had put an end 
to political, ideological and religious tyrannies. But 
today we see them cropping up again, together with the 
tyrannies of trade, which are often more cruel than the 
others. Today, they want to sell us a free-market policy, 
but ultimately that is a ruthless, insensitive economic 
policy that is protectionist for many sectors. Instead of 
opening the door to a social approach to the market, 
where freedom is for people, we only have freedom for 
investment, and we forget about individuals and 
citizens and the rights of women and children, the most 
vulnerable groups who, although lacking in power, 
yearn for a better life. 
  
 
06-52737 16 
 
 Certainly, we need to have protection, but not just 
protection for investments and big capital. We also 
need protection for the vulnerable of the world: for 
children and young people, for farmers who sow their 
small plots; for those businesspeople who cannot get a 
foothold on the ladder of international trade; for the 
owners of microenterprises who are reaching out in 
search for the well-being and dignity they deserve. 
 All of us, of course, want a free market, but an 
ethical one. We want to live in a globalized world — 
but one in which respect for identity, patriotism and the 
dignity and sovereignty of peoples are also global. So 
we are here to denounce hypocrisy, double-talk and 
moral double standards on the part of those who 
proclaim and promote a solution to our problems 
through democracy and free trade, but who seize and 
hold hostage the concepts of internal and external 
spaces and promote a system of privileges, oligopolies 
and monopolies, half-truths and flawed markets that 
they hold captive. They are insensitive to the demands 
of the majority, very often tortured by hunger, 
unemployment, indifference and exclusion. 
 We have come to this Assembly to wish everyone 
the best, but also to point the finger at those who 
preach false free trade that only deepens poverty and 
seek to seduce us with the erratic mirage of remittances 
that we so easily accept but which in fact are the fruit 
of a labour force that we have exported; the result of 
the cruel fate of our emigrants; the inexorable and evil 
tragedy of people caught between freedom, 
marginalization and slavery. 
 My Government and the people of Honduras 
condemn the monopolistic controls, the privileges and 
the absurd exceptions that prevent us from building 
true freedom with democracy and market access, the 
paradigm that we all want to move towards without the 
protectionism we all condemn. 
 The Governments of the world must be led by 
men and women who long for peace and not by 
multinational corporations that promote war. Here, 
civil society organizations could play a major role in 
correcting this situation and denouncing it. 
 I represent Honduras, a country of the Isthmus of 
Central America, and, like our Central American 
brothers and sisters, we continue to face the 
innumerable paradoxes that arise between civilization 
and barbarism. We have been the historical theatre of 
absurd wars, ambitions and sterile battles, very often 
exported, and the horrors of death and pillage. Yet the 
peoples of Central America are in the vanguard of 
those looking for joint solutions. We have the creative 
capacity that keeps us from losing faith or hope in a 
better world. 
 America has been inspired throughout history by 
great men and women of renown. Here in North 
America, Lincoln was a splendid guide for democracy. 
In the South, it was Sucre, San Martín and Bolívar; 
José Martí in the Caribbean; Villa and Zapata in 
Mexico. And in Central America, we have Jerez, Mora, 
Valle, Darío, Turcios, Omar Torrijos and the pro-union 
martyr Francisco Morazán, among others. The Chilean 
poet, Pablo Neruda, Nobel laureate for literature, said 
it well: 
 “Deep in the night Morazán is watchful. 
 Is it today? Yesterday? Tomorrow? You know the 
answer, 
 Central ribbon, slender America, 
 ... 
 Raised up on emerald sea-feathers: 
 Territory, unity, slim goddess 
 Born in the water-foam battle. 
 They destroy your sons, and worms 
 Spread their pestilence over you. 
 ... 
 Now comes the axe-brandishing tiger. 
 They come to devour your entrails. 
 They come, fragrant little America, 
 To nail you to the cross, to flay you, 
 To cast down the metal blazoned on your banner. 
 Invaders fill your dwelling-place 
 And toss you aside like lifeless fruit, 
 ... 
 And others plunder your ports ... 
 Is it today? Yesterday? Tomorrow? You know the 
answer. 
 Brothers, awaken. And Morazán is watchful.” 
 We, the Central American peoples, stand tall, 
ready to take the opportunities offered by development 
and genuine free trade, seeking our common destiny, 
seeking it today — which is not the end of history, but 
the beginning of a new era for humanity, if we shoulder 
our responsibility and commitment. We have not lost 
our desire for liberty or our longing for hope. We 
continue to fight for food security, for energy 
independence, for the social morality that we all 
 
 
17 06-52737 
 
deserve and for an economy that is at the service of 
markets, yes, but also at the service of people. We form 
a common front against poverty and against the 
corruption which today is invading our culture at many 
levels. Unless we overcome this, we cannot win 
genuine sovereignty. 
 Central America opens itself to the world so that 
the world can open itself to Central America. We are 
prepared for investment in tourism and in various areas 
of our economy and society. We are ready in Central 
America — El Salvador, Guatemala, Nicaragua, Costa 
Rica, Panama, Belize and now the Dominican 
Republic. We represent this central waistband of 
America, this bridge of trade and markets — a bridge 
to a free world, a better world. 
 Time limitations prevent me from addressing all 
the other important topics. Allow me to conclude this 
brief statement by expressing wishes for true peace and 
opportunity for everyone, in the conviction that the 
peoples of the world can exist only when in the heart of 
man there is fear of the wisdom of God. 
 Let us all say yes to the loving God, to that God 
that considers man a brother to man and not an enemy 
of man — to that God of non-violence. That is the God 
we hymn and glorify, and we in Central America and 
Honduras join together in a song of hope: 
 “Is it today? Yesterday? Tomorrow? You know 
the answer. 
 Brothers, awaken. And Morazán is watchful.” 